Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-18-2002

Ricciardi v. Consolidated Rail
Precedential or Non-Precedential:

Docket 0-3678




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Ricciardi v. Consolidated Rail" (2002). 2002 Decisions. Paper 23.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/23


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                            ___________

                            No. 00-3678
                            ___________


                        JOSEPH R. RICCIARDI,
                                            Appellant

                                v.

                 CONSOLIDATED RAIL CORPORATION

          _______________________________________________

          On Appeal from the United States District Court
              for the Eastern District of Pennsylvania
                 D.C. Civil Action No. 98-cv-03420
                    (Honorable Norma L. Shapiro)
                        ___________________

          Submitted Pursuant to Third Circuit LAR 34.1(a)
                         December 13, 2001

Before:   SCIRICA and BARRY, Circuit Judges, and MUNLEY, District Judge*

                      (Filed January 16, 2002)

                         __________________

                        OPINION OF THE COURT
                         __________________



     *Honorable James M. Munley, United States District Judge for the
Middle District of
Pennsylvania, sitting by designation.

PER CURIAM.

     This is an appeal of the District Court's grant of summary judgment
in favor of
Consolidated Rail on the claim that plaintiff Joseph Ricciardi was
terminated in violation
of the Americans with Disabilities Act, 42 U.S.C.   12111 et seq.
Ricciardi contends the
District Court erred in not applying the equitable tolling doctrine to the
late filing of his
EEOC charge and in finding that he was not a qualified individual with a
disability.
     Our review of a grant of summary judgment is plenary. In order to
sustain a
claim, ADA plaintiffs must file an EEOC charge within 300 days of the
alleged improper
employment practice. Here, plaintiff filed an EEOC charge on March 23,
1998, more
than 300 days after he was terminated on July 23, 1996. We agree with the
District
Court that "[t]here is no evidence of Ricciardi's timely filing a charge
(rather than an
intake questionnaire) with the EEOC, of an extraordinary circumstance
preventing him
from timely filing a charge with the EEOC, or of due diligence on his
part. Nor are there
present other factors mandating the application of equitable tolling."
(District Court
September 29, 2000 Opinion at 11). Accordingly, defendant's motion for
summary
judgment was properly granted on the grounds that Ricciardi failed to file
a timely
charge.
     For these reasons, we will affirm the District Court's grant of
summary judgment.


TO THE CLERK:

          Please file the foregoing opinion.